Citation Nr: 1045052	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-36 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a back disability.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1969 to March 1972.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 rating decision by 
the Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  In his November 2008 Substantive Appeal, the 
Veteran requested a Travel Board hearing; in August 2010, he 
withdrew the hearing request.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veteran's decorations and awards include the Combat Infantry 
Badge and the Purple Heart Medal, and is entitled to the relaxed 
evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  His 
service treatment records (STRs) show, and he has established 
service connection for residuals of, a concussive closed head 
injury when his vehicle struck a landmine.   He seeks service 
connection for a back disability, and alleges that such 
disability resulted from the landmine blast trauma.  The STRs do 
not show mention of back complaints.  The Veteran explains that 
his head injury and a leg injury were considered more serious at 
the time, and therefore the back complaints did not receive the 
full attention warranted.   

The Veteran has indicated that he began receiving treatment for 
back complaints soon after service; however, private providers of 
treatment have retired, and their records are unavailable.  He 
has also indicated that he began receiving treatment for his back 
at the Houston, Texas VA Medical Center (MC) beginning in January 
1974.  The record includes  Houston VAMC treatment records from 
April 1997 to June 2007 (with the earliest complaint of back pain 
noted being in a May 1997 report).  The Waco, Texas RO sought 
Houston VAMC treatment records from January 1974 to April 1997.  
In September 2009, it was reported that in December 2005 such 
records were transferred to the Baltimore, Maryland VAMC.  
Apparently after an exhaustive search at that facility, there has 
been a February 2010 Formal Finding that such records are 
irretrievably lost.  In such circumstances VA has a heightened 
duty to assist the Veteran.  Washington v. Nicholson, 19 Vet. 
App. 362, 369-70 (2005).  

On November 2007 VA examination in connection with this claim, 
the examiner noted that the Veteran had received treatment at the 
Baltimore VAMC for various other complaints, but that there was 
no record he was seen there for back disability.  On close review 
of the record, the Board found that  Baltimore VAMC treatment 
records do show that the Veteran complained of back pain on 
numerous occasions, including in August 2005 and in September and 
October 2006.  Hence, the opinion offered by the November 2007 VA 
examiner appears to be premised on an inaccurate medical history, 
and is therefore lacking in probative value.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  Consequently, another 
examination to secure a medical nexus opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to 
be examined by an orthopedist to determine 
the nature and likely etiology of his back 
disability(ies).  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Based on 
review of the record and examination of the 
Veteran, the examiner should identify (by 
medical diagnosis) the Veteran's current back 
disability(ies) and opine (as to each 
diagnosed back disability entity) whether 
such is at least as likely as not (a 50 
percent or greater probability) related to 
his service, and specifically the landmine 
blast type of event which is documented.  In 
particular, the examiner should indicate 
whether or not the current back disability 
diagnosed is of a type consistent with remote 
injury from a landmine explosion.  The 
examiner must explain the rationale for all 
opinions given.  

2.  The RO should then readjudicate the 
Veteran's claim.  If it remains denied, the 
RO should issue an appropriate SSOC and 
afford the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

